Franklin County, No. 93APE111598. This cause is pending before the court as a discretionary appeal. Appellant filed a notice of appeal and memorandum in support of jurisdiction on June 27, 1994. It has come to the attention of the court that the memorandum in support of jurisdiction exceeds the applicable page limit under the Rules of Practice of the Supreme Court of Ohio. Accordingly,
IT IS ORDERED by the court, sua sponte, effective July 5,1994, that the memorandum in support of jurisdiction be, and is hereby, stricken. In that the timely filing of a memorandum in support of jurisdiction is a jurisdictional requirement under S.CtPrac.R. II, Section 2,
IT IS FURTHER ORDERED by the court, sua sponte, that this case be, and is hereby, dismissed.